



COURT OF APPEAL FOR ONTARIO

CITATION:  R. v. Asmann, 2017 ONCA 659

DATE: 20170817

DOCKET: C60715

Doherty, LaForme and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Frank Asmann

Appellant

Richard Litkowski, for the appellant

Andreea Baiasu, for the respondent

Heard:  August 16, 2017

On appeal from the conviction entered by Justice E.
    Minden of the Superior Court of Justice on May 13, 2015, and the sentence
    imposed on May 14, 2015.

APPEAL BOOK ENDORSEMENT

[1]

On the evidence accepted by the trial
    judge, the BB gun fell within the definition of firearm in s. 2 of the
Criminal
    Code
.  That definition applies to the entire Act. 
    There is no principled basis upon which to read the word firearm in the
    robbery provision (s. 344) as not including a device that falls within the
    definition of firearm in s. 2.  The other firearm-related definitions and
    provisions in the
Criminal Code
do
    not come into play.

[2]

The conviction appeal is dismissed.

[3]

The total sentence imposed was not
    unfit.  The trial judge fully appreciated the factors relevant to sentencing. 
    In his usual fashion, he gave those factors full and sensitive consideration. 
    We would not interfere.

[4]

The appeal is dismissed.


